DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 13-14, drawn to an ophthalmic pharmaceutical composition, comprising the following components: 
0.06 to 40 parts by weight of a sold matrix; 
0.4 to 55 parts by weight of a liquid matrix; and
1 part by weight of an active pharmaceutical ingredient; 

wherein the liquid matrix is a first liquid matrix and/or a second liquid matrix 
wherein the first liquid matrix is at least one selected from the group consisting of diethyl succinate, diethyl tartrate, dimethyl glutarate, and glycerol triacetate
wherein when the liquid matrix is the first liquid matrix and the second liquid matrix, the second liquid matrix is at least one selected from the group consisting of glycerol, propylene glycol, and polyethylene glycol having a number average molecular weight of 70 to 750
wherein when the liquid matrix is the second liquid matrix, the second liquid matrix is glycerol and/or propylene glycol, or a combination of polyethylene glycol having a number average molecular weight of 70 to 750 and at least one selected from glycerol and propylene glycol.
Group II, claim(s) 7-8, 16-17, drawn to an ophthalmic kit, comprising: a solid matrix, a liquid matrix, and an active pharmaceutical ingredient; 
wherein the solid matrix is at least one selected from the group consisting of polylactic acid, polyglycolic acid, polylactic acid-co-glycolic acid copolymer, and polyethylene glycol having a number average molecular weight of 800 to 10,000
wherein the liquid matrix is a first liquid matrix and/or a second liquid 
wherein the first liquid matrix is at least one selected from the group consisting of diethyl succinate, diethyl tartrate, dimethyl glutarate, and glycerol triacetate

wherein when the liquid matrix is the second liquid matrix, the second liquid matrix is glycerol and/or propylene glycol, or a combination of polyethylene glycol having a number average molecular weight of 70 to 750 and at least one selected from glycerol and propylene glycol.
Group III, claim(s) 9, 19-20, drawn to an ophthalmic sustained-release medicament, comprising the ophthalmic pharmaceutical composition according to claim 1.
Group IV, claim(s) 18, drawn to an ophthalmic sustained-release medicament, comprising the ophthalmic kit according to claim 7.
Group V, claim(s) 6, 15, drawn to a method for preparing the ophthalmic pharmaceutical composition according to claim 1, comprising the following steps: 
(1) mixing the solid matrix with the liquid matrix to obtain a mixed substance; 
(2) mixing the mixed substance obtained in step (1) with the active pharmaceutical ingredient.
Group VI, claim(s) 11, 21, 22, drawn to a method for preventing and/or treating an eye disease, comprising a step of injecting the ophthalmic pharmaceutical composition according to claim 1 into an eye.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

If Any One of Groups I-VI is elected, Applicant must further elect under each of (i), (ii) & (iii): 
(i) a single solid matrix polymer (claim 1):
(i-a) polylactic acid, 
(i-b) polyglycolic acid, 
(i-c) polylactic acid-co-glycolic acid copolymer, or
(i-d) polyethylene glycol;
(ii) a single liquid matrix material, or each liquid matrix material in a combination of liquid matrix materials; select each liquid matrix material present, from (claim 1):
(ii-a) diethyl succinate, 
(ii-b) diethyl tartrate, 
(ii-c) dimethyl glutarate, 
(ii-d) glycerol triacetate, 
(ii-e) glycerol, 
(ii-f) propylene glycol, or
(ii-g) polyethylene glycol;
(iii) a single disclosed active pharmaceutical compound, from claim 4 or from the specification (e.g., from pp. 8-9, such as irinotecan, or from the examples, such as dexamethasone).
And
If Group VI is elected, Applicant must further elect under (iv) & (v): 

(iv-a) cataract postoperative inflammation, 
(iv-b) glaucoma, 
(iv-c) uveitis, 
(iv-d) retinal vein occlusion, 
(iv-e) retinal artery occlusion, 
(iv-f) diabetic retinopathy, 
(iv-g) retinal phlebitis, 
(iv-h) proliferative vitreoretinopathy, 
(iv-i) choroidal neovascularization, 
(iv-j) cystoid macular edema, 
(iv-k) age-related macular degeneration, 
(iv-l) vitreous macular adhesion, 
(iv-m) macular hole, 
(iv-n) optic neuritis, 
(iv-o) optic disc edema, 
(iv-p) optic nerve meningioma, 
(iv-q) optic nerve gliomas, 
(iv-r) retinoblastoma, or
(iv-s) choroidal blastoma;
(v) a single outcome (claim 11):
(v-a) treatment, 
(v-b) prevention, or
(v-c) (v-a) and (v-b)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1, 3-4, 6-8, 11, 13, 16-17, 21.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking the Inventions is the required components of claim 1, a solid matrix, a liquid matrix and an active pharmaceutical ingredient, in weights ratios corresponding to the recited parts of claim 1 (or without these ratios, which are not required by claim 7).  
For the reasons set forth in the Written Opinion of the International Searching Authority in the PCT application, [2], [4]-[5]:

    PNG
    media_image1.png
    70
    612
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    127
    595
    media_image2.png
    Greyscale


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611